MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte COMPAÑÍA MINERA ZAFRANAL S.A.C., identificada con
R.U.C. N* 20538837611, con domicilio en pasaje Los Delfines N* 159, Interior 4, urbanización
Las Gardenias, distrito de Santiago de Surco, Lima, debidamente representada por su
Apoderada, la señora JUANA ROSA DEL CASTILLO VALDIVIA, identificada con Documento
Nacional de Identidad N” 10551338, según poder inscrito en el Asiento C0006 de fa Partida N*
12630520 del Registro de Personas Juridicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por et Decreto Supremo N” 082-2002-EF,

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 156-2014-MEM/DM, publicada en el diario oficial El Peruano con
fecha 22 de marzo de 2014, que aprueba la Lista de Bienes y Servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 01 de abril de 2014.

¡TAD:
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13* del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”, y,

(í) COMPAÑÍA MINERA ZAFRANAL S.A.C., identificada con R.U.C. N*
20538837611, con domicilio en pasaje Los Delfines N* 159, Interior 4, urbanización Las
Gardenias, distrito de Santiago de Surco, Lima, debidamente representada por su Apoderada,
la señora JUANA ROSA DEL CASTILLO VALDIVIA, identificada con Documento Nacional de
Identidad N* 10551338, según poder inscrito en el Asiento C0006 de la Partida N* 12630520
del Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a ta devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N% 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N' 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 11 de noviembre de 2013 la suscripción del Contrato
de Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 14 686 598,40 (Catorce Millones Seiscientos Ochenta
y Seis Mil Quinientos Noventa y Ocho con 40/100 Dólares Americanos) para el período
comprendido entre los meses de abril del 2014 a marzo de 2015,

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 156-2014-MEM/DM, publicada en el Diario Oficial El
Peruano el 22 de marzo de 2014, la misma que como Anexo |! forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que reguía el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) dias
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, al 01 día del mes de abril de dos mil catorce.

EL INVERSIONISTA

[ar 865989 pi 00224992 _ 100'08/'HZZ (091z9'0cÉ Joyzz8ees jusvsrezo JoywvOzorz  JozeNsisz Jowbrcosca [oyertelez  [owasesezz
[500 CAN 000 ¡00 [000 — _ a Aene9sal 0p SODA Ye |
[00 OSrSE_ [00059 fonos | — 0 ¡00'0ss [oorosg———FODOTAr  — fonos santos ap sóries|E2
[OPREDÓ Jouósii > pozeyiz — JODeB8Tr II ER (PLL E TS CE a il os 1d
1090 7 ooo [900 z TS 1000 ¡000 [009 SOpiSOURAUOS Á PSP Pepudas 9 SUSpUaS| 17
paseos e ¡ses! Jowesss EE CIS (5 CS CE —_¡enetes e00pAar TOPE UADESiLrioO SARA USpEaIInO ep SUI |0Z.
o (o J (E ¡OTE [0000 030057 eoguldjil s Seajsis ep Soma] 5
RS ss ECT (CET (E y E [00d se (E == FEINORIE UOH e uoo SOpeLOEA SOLOS | 9r.
[06'a00'sor [oo doses [voaosTz % ke ¡0000S ZZ :00 005 EZ Po 00rS+ — — [ówodes SOUEeUOsoH A S001p9jW SOMOS| ¿1
pa O IEA — 7 Alive 8) UASAASUOS A TEN 9 sopepaie sa
prgez'o, [oorese poese ¡poes [omese Dese ares looese (5 poes [ed sogesaca sogsuruns A sap 'oánbo "eueunbei uns op auodouer [94
8 _— p as e po ne — a UICN 1) SSPERAIOS e]
prose Jovasz's proro' 09" Jomoszsr — foouesos  |owoso'e8 [00'0c9'18 [oooeeeo, [sous [ooocs'ess [exe soveszosu sodiibe X SOMOJUSA "eupuInbeiL ap OIBRURU] CIUBLEPUAe O Jepmro [ey
> => Ñ — a 7 ——— ED USE eS Op SEpepse Se
poyze'z4 poesr', ooeze [poza pera ovas. [poza popa Jooezz ¡posa [opeaan cdta A eurunbeu ap upneredas A cenueu "ugsoadsul ep soso |pj
Ñ ma - > >> E IE UOC ES PESE ed cesa GOMBS A EUEUMDE Ep pop!
po'oop'0e. (5 oro Joa [000 009 ora aro [ono oro ero ora [K opeue “compas Á CODE “eurspur efejuous 'UOIINISUOS "0JEsÍ 6p sonÍNaS eL
po o a > — — > PO EOSETO|Sa sp SOpepInDS Sá
oojost'vesz poo. [poa oro [ogosgos  [owamoos  fomossso [oozestel |ooeosesy ¡DOTL0E0S 100796 Ley CEA [e sopeugsep seuoppne Á Saroodss SOausA SOMISO “2UOISUOS “EpoSOSE 99 ANOS 2)
or 2pz'ges looesses  fomesger  jooess'ór  [owverse  [owvergo  |owveeWe  fowooo'o 09 rso'9s (a [p9'60s'¿6 eevas'»0s alo RP ARE 10p oxgruado peuosiad ¡ap U9IeIUeLE Á quetetojy ap opos]
or arsrez Jowezzziz _ joeroa/tós!  Jooowies [oyzoyazz foweisigoz  [owzcerzze _ Josestrese__ fos'porcse lescarzz0r  [owsauesó  [oyyzrezos EUA UOIPEIO(dES 9 PEPAEAY ES 8 SOPEINIUIA 501912198 $00 (q
WET 1017 ArOOTez [00 00NEZ | EONEZ | 0soON8Zz —|ogouez NES ONES TE WRLDE Ea ua
A > > OS - — = ——— pe pRaSUenaIRR]
000 oO TN ET 9ro 000 00 900 000 _Jova ena isodribs a SOEMaes usos EA sauBbpu op Jesadsagnu Lead ap sopes| 6
[ova 00 777 /000 fora 000 00d” 0007 [omo A E Joa — Tora — SooUpIdOniOR SODA8S |
OOOO 200 "logo: fosa — 000 3007 odosgiós — JovooeeErí  [00oszse | oworsz0s 000 Ele E
DONES 200 CI Y wo 006 oso IT DOE Or zEs A o o E
— > => JA (AAN ARES
IN _—|owo | - 000 000 toa 000 000 _] oa 00 E) o E
00000 EOS DEA A OUT CE ELA Sc  [O0o0NFE — — [ovoNre PEA 0000 tE ONE E a E
00994'860'2 osos |ogoweza  [owoewzs  |owoow'z8  [oowowza  jooooo'zs  |owoouzs  [oworscari | o0t6Lost CTS RUI UG EsOdx 9 $2UOJIeRdO 9 20191nas (e
yeesuiyvr  [owzzvowz Joveeztzz |oweeyess [oyzoyere joiugoce [ouzeg'ess |osvslezs [oy rPO1rOE [o9zasTozae 7 [wpaEz EA
0000Sz EI EN 000 100 000 LE WORST OE 7 — 0 E OE SEPA SR] E
0N000OS E LN 00 1 000 1] 7000 Juana OOOÍ OOO 7 ——efgepnc as ep Upa ap soi | y
OU 000 ST 007 [050 000 000 000 900 LA DIODOS aa 0000 OE — Epa] sozos ap ugeoped $ Sopa ee seua] y
[000'62z 0 a |0 ¡0 d 0 0 |609'ss [00055 [0005 29u918 1
E] qe4 ES] EN HON E oy m7 Ur E Y
uord|1s:
pl Ez vias Pdo

issn)
"IWS TUNVEJVZ VAINA VINYAMOO
SI0Z OZVIA Y p107 3 WEY 20 OIOINIA 13 YOA NQIIVUO1HX3 N3 NQISHZAM 30 NQIONIJPZ 30 VAVYDONOYO

Y OX3NV

ANEXO Il

ElParano
Sábado 22 de mao de 2014

*.* NORMAS LEGALES

519345

pe r el instituto Nacional de investigación Geológico Minero
talúrgico - INIGEMM:

Que, en consecuencia, es necesano autorizar el viaj
de la Ing. Susana Gladis Vilca Achata, en su calidad
Presidenta del Ci ¡o Directivo del INGEMMET y dal
Ingeniero Agapito Wilfredo Sanchez 'omándes o En su
calidad de Coordinador de Geología
la Presidencia del Consejo Directivo ES Moenia a YA
ciudad de Quito, Republica del Ecuador ente los dias del
24 al 28 de marzo de 2014, debiendo el Instituto ICO,
Minero y Metalúrgico — INGEMMET asumar, con cargo 8 su
presupuesto, los gastos por conceplo de pasajes y tarifas;

Pe Conformidad con lo ¿ispuesto en la Lo 27619,

ley ula la autorización de viajes al exteñor de
Servi oros y incionarios públicos, su Reglamento aprobado
por Decreto Supremo N*D47-200; y su modificatoria
aprobada Decreto Supremo N“ 056-2013-PCM, el
artículo 10% de la Ley N* 30114, EA de Presupuesto del
Sector Público para el Año Fiscal 20'

SE RESUELVE:

Artículo 1*.- Autorizar el viaje de e fer hi era Susena
lud Vilca Achala, en su calida identa del

jo Directivo del INGEMMET y en Ingeniero Agapito

o Sanchez Fernández, en 5u calidad de Coordinador

de Geología y Laboratonos de la Presidoncia del Consejo

Drecivo del INGEMMET. a la ciudad de Quito, Republica

del Ecuador, entre los días del 24 al 28 de marzo de 2014,

para los fines a que se refiere la parte consideraliva de la
presente resolución

Artículo 2*.- Los gastos por pasajes aéreos y TUUA

serán cubiertos con cargo al presupuesto del instituto

Geológico, Minero y Metalúrgico - INGEMMET, de acuerdo
al siguiente detalle

Concepto. Monto por tuncionario|_ Cantidad Total
Pasaje Aéreo Lima —|
(Quito y viceversa eschaye|— US$ 1,133.15. |x02personas |US $ 2.206.30]
[TUUA.

Artículo 3*.- Dentro de los quince (15) dias calendario
siguientes de efectuado el waje, ja citada funcionaria y
servidor deberán presentar ante el Titular del Sector, un
informe detallado describiendo tas acciones realizadas y
los resultados oblenidos durante el viaje autorizado.

Artículo 4* - La presente Resolución Suprema no dará
derecho a exoneración o liberación de impuestos aduaneros
de ninguna clase o denominación.

culo 8*.- La presente Resolución Suprema será
refrendada por el Presidente del Consejo de Ministros y por
el Ministro de Energía y Minas.

Regístrese, comuniquese y publiquese.

'OLLANTA HUMALA TASSO
Presidente Constitucional de la República

RENÉ CORNEJO DÍAZ
Presidente del Consejo de Ministros

ELEODORO MAYORGA ALBA
Ministro de Energía y Minas

1065722-2

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Compañía Minera Zafranal S.A.C.
durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N? 156-2014.MEM/DM

Lima, 18 de marzo de 2014
CONSIDERANDO:
Que, mediante Decreto Supremo N* 082.2002-EF se

aprobó el Reglamento de la Ley 13 27623, modificada por
la Ley N” 27662, que dispone la devolución dei Impuesto

General a las Ventas e impuesto de Promoción Municipal
a los tulares de la actividad minera durante la tase de
exploración,

Que, el inciso c) del artículo 6” del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministeno de
Energía y Minas, previa opinión favorable del Ministerio de
Economia y Finanzas;

por Decreto Supremo N* 150-2002.EF se aprobó
General de los bienes y servicios cuya adquisición

el derecho a la devolución definitiva del Ir
General a las Venlas e Impuesto de Promoción Munid
Cue pOr e fiente N“2342813 la COMPAÑIA MIN! Ma
ZAFRANAL S.Á.C. solicitó al Ministerio de Enel ea, y Minas
la suscripción de un Contrato de Inversión en Exploración,
ediuniando la lista de bienes y servicios cuya adquisición le
el derecho a la devolución del Impuesto General a
los Ventas , Impuesto de Promoción Municipal, durante la
fase de exploración;

Que, el Ministerio de Economia y Finanzas, mediante
Oticio N* 070-2014-EF/15.01 de fecha 20 de tebrero de
2014, remitió el Informe N* 056-2014-EF/61.01 de techa 19
de febrero de 2014, en el cual se emitió opinión favorable a
la lista de bienes y servicios presentada por la COMPAÑIA
MINERA ZAPRANAL SAC. considerando que la lista
presented por la cilada compañía coincide con los bienes
y servicios aprobados por el Decreto Supremo N* 150-
2002.EF, aiecunda al Arancel de Aduanas vigente,

la opinión favorable de la Dirección General de

Mineria el ¡Ministerio de Energía y Minas;
formidad con lo dispuesto er el inciso cy del
arto ES po Reglamento de ta Ley N” 27623, aprobado
por Decreto Su; N* 082.2002.EF y el leral hj del
Erículo 0" del Reglamento de Organizacion y Funciones
del Ministeño de Energía y Minas, aprobado por Decreto

Supremo N* 031-2007-1

SE RESUELVE:

la Y

Artícuto Unico.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará E o ql Ja devolución del
impuesto General a las Vent de Promeción
Miumicipat a favor de la AA MINERA ZAFRANAL
SA.C. durante la fase de exploración, de acuerdo con el
Anexo quo forma parte integrante de la presente resolución
ministenal

Regístrese, comuniquese y publiquese.

ELEODORO MAYORGA ALBA
Mistro de Energía y Minas

ANEXO Il

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV E IPM

COMPAÑIA MINERA ZAFRANAL $.A.C.
“Proyecto Zafranal"

L BIENES
:SURPARTIDA

2508, 10.00.00
3824 90.50.00

DESCRIPCION

BENTONITA

PAR CIONESPARAFLODOSDE PERFORACIÓN
OE POZOS (LODO:

32 20.50.00
PLÁSTIC

ee
i
2
j

4 | 64D1:1000.60 [GÁLZADO CON PUNTERA METÁLICA DE
ml PROTECCIÓN

4 16508 10.00.00 | CASCOS DE SEGURIDAD. a
7228 80.00.00 [BARRAS HUECAS PARA PERFORACIÓN, DE

AGEROS ALEADOS O SIN ALEAR

TUBOS DE PERFORACIÓN DE AUERO INOXIDARA E,

LOS DEMAS TUBOS DE PERFORACIÓN

TREPANOS Y CORONAS CÓN PARTE OPERANTE

DE CERMET o

BROCAS GON PARTE OPERANTE DE CER

BARRENAS INTEGRALES CON PARTE OPERANTE

DE CERMET

LOS DEMÁS UTRES GON PARTE OPERANTE DE,
CERME

EDO Y CORONAS EXGEPTO DE €

5
g

7304.22.0000
73904.23.00.00
8207 13.10.00

10 | 8207132000
1] 820713000

12 | 820713000

al

8207.19:10 90,

519346

NORMAS LEGALES

Pero
¡Sábado 22 de marzo de 2014

SUBPARTIDA
e cional. | DESCRIPCION:

14 | 8207 1921.00" [BROCAS DIAMANTADAS EXCEPTO DE CERMET.

 Ensayes de laboralono [analisis de minerales, suelos, agua, el)

b) Otros Servicios Vinoulados a la Actividad de Exploración Minera:

15 | 8207 192900 [LAS DEMÁS BROCAS EXCEPTO OE CERMET Y
| DIAMANTADAS
116 | 8207 1930.00 | BARRENAS INTEGRALES,
Te] szor198000 [Los DEMÁS ÚTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO

18] 820750.00.00 | LOS DEMÁS ÚTILES INTERCAMBIABLES
18] 6430.41.00.00 [LAS DEMÁS MAQUINAS DE SONDEO O
PERFORACIN AUTOPROPULSADAS.
20 | 8431.49.00.0 [LAS HAS — DE” SONDEO Y
PERCORACIÓN EXCEPTO A TOPROPULSADAS
21 | 6491:43.10:90 | BALANCINES
22 | 843143:90.00 |LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO
O PERFORACIÓN DE LAS SUBPARTIDAS 8430.41
Y 8430 49
23 | 6517.61.00.00 | ESTACIONES BASE -
24 | 8517.62.90.00 [LOS DEMAS APARATOS PARA LA RECEPCIÓN,
CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN:
DE VOZ, IMAGEN U OTROS DATOS
25 | 8523,49,20.00 [SOPORTES  ÚPTICOS GRABADOS PARA]
L. [REPRODUCIR IMAGEN O IMAGEN Y SONIDO.
[26 | 052343.90.00 | LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.

27 | 8708.21.40.10 [CAMIONETAS PICKUP DÉ ENCENDIOO POR
[COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL
SON CARGA MÁXIMA INFERIOR O IGUAL A 4.537
T DIESEL
28 | 870520.00.00 [CAMIONES AUTOMOVILES PARA SONDEO O
PERFORACIÓN
23 | 9006300000 [CÁMARAS ESPECIALES PARA FOTOGRAFÍA:
SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ORGANOS INTERNOS O PARA LABORATORIOS DE
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL
30 | $011.10.06.00 [MICROSCOPIOS ESTEREOSCOPICOS.
q | 9011200000 [LOS DEMÁS MICROSCOPIOS. PARA.
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN:
32 | 9612.10 90.00 MICROSCOPIOS, EXCEPTO 108 ÓPTICOS,
DIFRACTÓGRAFOS.
011200000 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
AÉREAO ESPACIAL (EXCEPTO L4S BRUJULAS)
5014.80.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN.
3015.10.00.00 |TELÉMETROS
9015 20 1000 [TEODOLITOS
|_9015.20.20.00 | TAGUÍMETROS

9015,30.00.00_ [NIVELES
9015.40,10.00 | INSTRUMENTOS YAPARATOSDE FOTOGRAMETRÍA,
4 ELÉCTRICOS O ELECTRÓNICOS

40 | 901540 90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
1 FOTOGRAMETRÍA EXCEPTO ELECTRICOS O
Í ELECTRÓNICOS,
141 | 2015.80,10.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS
É ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
pl FOTOGRAMETRÍA

42 | 90158039000 [LOS DEMAS INSTRUMENTOS Y APARATOS
1 o EXCEPTO ELÉCTRICOS O ELECTRÓNICOS

A3 | 9015.90.00.00_| PARTES Y ACCESORIOS

á4 | 9020000000 [LOS DEMÁS APARATOS RESPIRATORIOS Y
, MASCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS
; DE PROTECCIÓN SIN MECANISMO NI ELEMENTO
Ñ FILIRANTE AMOVIBLE
EE ESPECTROMETA ETROS. ESPECTROFOTOMETROS Y

'SPECTRÓGRAFOS QUE UTILICEN RADIACIONES

ICAS (UV, visibles, IR)
16 | 9030.33 0000 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA,
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD.
RESISTENOM O. POTENCIA, SIN. DISPOSITIVO
REGISTRADOR

Il. SERVICIOS

a) Servicios de Operaciones de Exploración Minera:
[_— Topoggáficos y geodésicos

17 Geológicas y geotécnicos (incluye petrográficos, mineragráficos.
| hidrológicos, reshiución fotogramélica, fotografias aóreas, mecánica de
1

Í

19cas)

«Senacos geoÑiicos y geoquímicos incluye ensayes)
=Semaos de perloración diamantina y de circulación reversa (roto
percusta)

+ Senos aerolopograiios

+Serncios de nterprefación mullespectral de imágenes ya sean satelitales

9 Squipos aerotransportados,

+ Servicio de alojamiento y alimentación del personal operativo del Titular
del Proyecto.
Servicio de asesora, consultoria, estudios lécnicos especiales y audioras
desónados a las acividades de exploración minera
+ Servicios de dseño. consiruccón. montaje industial, oléctico y
mecánico, emado y desamado da maquínaris y equpo nuca para
las actividades dela exploración minera
+ Servicios do inspección, mantenimiento y reparación de maquinaria y
ssquigo Vífzado en las actridades de exploración minera

¡quier o arrendamiento financiero de maquinana, vehiculos y equipos
nevesanos para las actividades de

iransporte de personal, magunana, equpo, materiales y summisbos
necesaños para las acividades de exploración y la construcción de
campamentos.
+ Servicios médicos y hosprialanos. ]
+ Servicios relacionados con la protección ambiental ]
Servicios de sistemas e informática
< Servicios de comunicaciones, incluyen comunicación radial, Melonía
satelital.
«Servicios de seguridad industrial y vontrancends,
Servicios de seguridad y viglancia de inslalacionos y personal operat.
Servicios de seguros.
Servicios de rescato, audio

1064403-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Reliant Ventures S.A.C. durante la fase
de exploración

RESOLUCIÓN MINISTERIAL
N? 157-2014-MEMIDM

Lima, 18 de marzo de 2014
CONSIDERANDO:

Que, mediante Decreto Suprema N” D82-2002.EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Loy N* 27662 y ampliada su vigencia por Ley N* 29966,
uo ¿pon dispone la devolución del Imp to General a las

fas e Impuesto de Promoción Municipal a los llulares
de la actividad minera durante la fase de exploración;

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministena! Ministeno de
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N' 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho e la devolución definitiva del impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, por Escrito N” 2348035, RELIANT VENTURES
SAC sotcitó al Ministerio de Energía y Minas la suscripción
de un Contrato de Inversión en Exploración, Sduntendo la ista ista
de bienes y servicios cuya adquisición le otorgará el derecho
Ala devolución del iy puesto General a las Ventas e Impuesto
de Promoción Munar, durante la fase de exploración,

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 071 -2014.EF/15.01 de fecha 21 de febrero de
2014, emitió opinión favorable a la lista de bienes y servicios
presentada por RELIANT VENTURES S.A.C. oriderando
que la lista presentada por la citada empresa coincide con
los bienes y servicios aprobados por el Decreto Supremo
N* 150-2002-EF, adecuada al Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas,

De conformidad con lo dispuesto en el inciso c) del artículo
6” del Reglamento de la Ley N* 27623, aprobado por Decreto
Supremo N* 082-2002-EF y el artículo 9* del Reglamento de
Organización y Funciones del Minisierio de Energía y Minas,
aprobado por Decreto Supremo N* 031-2007-EM,

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición oforgará el derecho a la devolución del

ANEXO lil
COMPAÑÍA MINERA ZAFRANAL S.A.C.

RELACIÓN DE CONCESIONES MINERAS

joncesión MINeraW ¿RarúdarRo

¡CAMPANERO 1 01-02782-08 11189708 1,000.00]

2  ¡CAMPANERO 2 01-02781-08 11189706 400.00
3_ [CHARO 1 01-05540-07 11189709 1,000.00
4 |CHICHARRON_11 01-02104-03 11073997, 1,000.00
5 |CHICHARRON_N_5 01-02090-03 11073989 1,000.00
6_ |CHICHARRON_N_6 01-02091-03 11073988 700.00
7_ |CHICHARRON_N_7 01-02092-03 11073987 1,000.00,
8  [CHICHARRON_N_8 01-02093-03 11073986 1,000.00]
9 |SICERA 1 01-02489-03 11140766 1,000.00
10 [SICERA 2 01-02950-03 11140767 500.00]
11_ |SICERA 3 01-03137-03 11140768 $00.00:
12 |SICERA 4 01-03303-03 11139973 1,000.00
13 |ZAFRANAL 1 01-01354-03 11140656 1,000.00
14_ |ZAFRANAL 10 01-03608-03 11139868 6800.00,
15 |ZAFRANAL 11 01-03609-03 11139866 Y 600.00,
16 _ |ZAFRANAL 12 01-02607-04 11140664 1,000.00]
17 |ZAFRANAL 13 01-02608-04 11140746 1,000.00:
18 |ZAFRANAL 14 01-02609-04 11140751 1,000.00
19  |ZAFRANAL 15 01-02610-04 11139879 500.009
20 |ZAFRANAL 18 01-02611-04 11139882 Lo 1,000.00.
21 _|ZAFRANAL 17 ml 01-02612-04 11139969 1,000.00|
22 IZAFRANAL 18 01-02613-04 11139883 1,000.00]
23 _|ZAFRANAL 2 01-01751-03 11140657 27.20

ZAFRANAL 21 01-02616-04 11139887 1,000.00

01-01753-03 11140658

ZAFRANAL 34 01-02629-04 11139970 1,000.00]

ZAFRANAL 35 01-02630-04 11139971
28 |ZAFRANAL 36 01-02631-04 11062613 500.00
29 (ZAFRANAL 4 01-02694-03 E 11140860 799.99]
30 |[ZAFRANAL 7 01-03138-03 11140661 1,000.00.
31 _|ZAFRANAL 8 01-03400-03 11140662 500.00]

32 |ZAFRANAL 9 01-03575-03 11140663 500.00'

yl
NE
MINISTERIO DE ENERGIA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y COMPAÑÍA MINERA ZAFRANAL S,A.C.

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(1) EL ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Marcos Villegas Aguilar, identificado con
Documento Nacional de Identidad N* 07669930, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y, de la otra parte,

(ii) COMPAÑÍA MINERA ZAFRANAL S.A.C. identificada con R.U.C. N*
20538837611, con domicilio en Calle Dante Alighieri Mz. B, Lt. 1, Urb Los Pinos, distrito de
Arequipa, provincia de Arequipa, Arequipa, debidamente representada por su Apoderada, la
señora JUANA ROSA DEL CASTILLO VALDIVIA, identificada con Documento Nacional de
Identidad N* 10551338, según poder inscrito en el Asiento C0006 de la Partida N* 12630520
del Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 01 de abril de 2014. En dicho contrato EL INVERSIONISTA se
comprometió a ejecutar, a partir de la suscripción del mismo, inversiones en exploración en las
concesiones señaladas en la cláusula 1.1. por un monto de US$ 14 686 593,40 (Catorce

¿AMillones Seiscientos Ochenta y Seis Mil Quinientos Noventa y Ocho con 40/100 Dólares
NM ¿JAmericanos) para el período comprendido entre los meses de abril del 2014 a marzo de 2015,
en las treinta y dos (32) concesiones mineras del Anexo |!|

EL INVERSIONISTA, mediante Escrito N* 2481975 de fecha 18 de marzo de 2015, ha
solicitado la modificación a su Programa de Inversión en Exploración con la finalidad de
modificar el plazo del programa de inversión y la incorporación de determinadas concesiones
mineras a la Relación de Concesiones Mineras del Anexo Ill del Contrato de Inversión en
Exploración.

La Dirección General de Minería por Resolución N” 0019-2015-MEM-DGM/CONT, de
fecha 16 de julio de 2015, sustentada en el Informe N* 617-2015-MEM-DGM/DPM aprobó la
modificación del Programa de Inversión en Exploración de COMPAÑÍA MINERA ZAFRANAL
S.A.C. incrementándose el monto de la inversión total a US$ 20 018 228,29 (Veinte Millones
Dieciocho Mil Doscientos Veintiocho y 29/100 Dólares Americanos) para el período
comprendido entre los meses de abril de 2014 a diciembre de 2015, en las cuarenta y tres (43)
concesiones mineras del Anexo lll del Contrato de inversión en Exploración.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.
EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer

párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | y el Anexo Il del Contrato
de Inversión en Exploración suscrito con fecha 01 de abril de 2014,
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 20 018 228,29 (Veinte Millones Dieciocho Mil
Doscientos Veintiocho y 29/100 Dólares Americanos) para el periodo comprendido entre los
meses de abril de 2014 a diciembre de 2015”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes para el periodo comprendido entre abril de
2014 hasta diciembre de 2015 ascienden a la suma total de US$ 20 018 228,29 (Veinte
Millones Dieciocho Mil Doscientos Veintiocho y 29/100 Dólares Americanos), el mismo que se
adjunta.

CLÁUSULA QUINTA: Modificación del Anexo lll del Contrato de Inversión en
Exploración.

El Anexo !ll del Contrato de Inversión en Exploración se modifica en el sentido de
considerar la Relación de Concesiones Mineras con cuarenta y tres (43) concesiones mineras,
la misma que se adjunta.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 01 de abril de 2014, se mantienen vigentes, en tanto no
contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de ¡igual tenor, en Lima, a los 20 días del mes de agosto de 2015.

EL ESTADO EL INVERSIONISTA
las erica ferraz — feo TENIA AO MISAS.
7 0 a : ] ] e poo ] ] 7 E
ll rs: es me ee ae aer mus A CN 1 115 em A E
buenas pao pl Co 2 pagos sp oo
los, nacen pisa Asa 30 a (12 |
fos Ea ras pa Opa coses na Voces an ses [17
has A E a |
luar a eo paco menes]
loans DEl ma A
po — ici AE VASC A |
(nar eros Je soparon sounas Aso 0 aaa a 0 usa 9,
pe — aa v9onoga ptos
kosas rencor em pos gara ly ur a runa aa o sy |

licores
Cos
has

von o 0. pon
EE Ia Er SEM
lora fis D boss
E O A
¡pao pesos orense oo
CE IN IC
CA AN A TO
o o 0 fer
a e 2
13 O A
y Joso .
E FU E BI E LL E PO o
deso
LO NOMINA YI? 30 VA 20 MOV IRM MVDONOIO A OSOS

DVS INE FINA MEIVANOO LON
Anexo : 1!

COMPAÑÍA MINERA ZAFRANAL S.A.C.
LISTA DE CONCESIONES MINERAS

Partida:
Registral N?

.Derecho Minero Area (Has)

Codigo Unico:

1 11189708 10278208,
2 11189706 10278108
3 CHARO 1 11189709 10554007
4 ZAFRANAL 34 11139970 10262904
5 ZAFRANAL 35 11139971 10263004
6 ZAFRANAL 36 11062613 10263104
7 ZAFRANAL 21 11139887 10261604
8] CHICHARRONN5 1000 11073989 10209003
9 CHICHARRONN 6 700 11073988 10209103

11073987
11073986
11140746

CHICHARRON N 7
CHICHARRON N 8
ZAFRANAL 13

1000

10209203:
10209303!
10260804|

11140768

11140661|

SICERA 3
ZAFRANAL7
ZAFRANAL 8

10313703

10313803

SICERA 4 11139973

ZAFRANAL 14 849 11140751

ZAFRANAL 16
ZAFRANAL 17
SICERA 1

11139882

1000

10248903

ZAFRANAL 18 1000

11139883|

10261304.

IN
pa

ZAFRANAL 1 11140656]

10135403

11140663

E ZAFRANAL 11 600 11139866
ZAFRANALZ 11140657 10175103
25 ZAFRANAL 3 11140658 10175303
10269403
10260704
ze | cHicarron 11 [ 1000 | 11073997 10210403

10357503

11139868

ZAFRANAL9
ZAFRANAL 10

10360803

11139879
11140767

ZAFRANAL 15
SICERA 2

10261004
10295003

11145993
11242927

AMALIA GUILLERMINA

10172503
10033810|

11240841
11237471
11237472

10209809
10209909
19210009

11240047

10145910|

AQPVII 11240844

AQP Vit

11240043

11237476 10479310

10294310

10015111

11236388

AQPXI

10166411

AQPXI! 11237483

10166311

